DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4, Fig. 6, claims 1-3, 5-15 and 17-20 in the reply filed on January 21, 2020 is acknowledged.  Claims 4 and 16 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara (US 2016/0172391 A1 now US 9,564,463 B2).
In regards to claim 1, Ihara (Figs. 3, 15 and associated text) discloses an image sensor (Fig. 15), comprising: a semiconductor substrate (item 3) having a first surface (items 3a or 3b) and a second surface (items 3a or 3b); and a pixel isolation film (items 11, 11a) extending from the first surface (items 3a or 3b) of the semiconductor substrate (item 3) into the semiconductor substrate (item 3) and defining active pixels (item UP) in the semiconductor substrate (item 3), wherein the pixel isolation film (items 11, 11a) includes: a buried layer (items 9, 9a) including polysilicon containing a fining element (paragraph 59); and an insulating liner (items 7, 7a) between the buried layer (items 9, 9a) and the semiconductor substrate (item 3), and wherein the fining element includes oxygen (paragraph 59), carbon, or fluorine.
	In regards to claim 8, Ihara (Figs. 3, 15 and associated text) discloses wherein the buried layer has a full width at half maximum of an X-ray diffraction peak by a silicon (111) crystal plane observed in an X-ray diffraction analysis of about 0.4° to about 1.1°.  Examiner notes that Ihara discloses the same structure as the Applicant and intrinsically shares the same characteristics.  Examiner also note that procedure/process must be performed in order for this characteristic to be valid.
	In regards to claim 9, Ihara (Figs. 3, 15 and associated text) discloses further comprising: an interconnection structure (items 17 plus 19 plus 21) on the first surface (item 3a) of the semiconductor substrate (item 3); and a microlens (item 31) on the second surface (item 3b) of the semiconductor substrate (item 3), wherein the pixel isolation film (items 11, 11a) extends from the first surface (item 3a) to the second surface (item 3b) of the semiconductor substrate (item 3) and passes through the semiconductor substrate (item 3).
	
	In regards to claim 12, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein no seams or voids are arranged within the buried layer (items 9, 9a).
	In regards to claim 13, Ihara (Figs. 3, 5, 10-15 and associated text) discloses an image sensor (Figs. 3, 15), comprising: a semiconductor substrate (item 3); and a pixel isolation film (items 11, 11a) in a pixel trench (items 51, 52) passing through the semiconductor substrate (item 3) and defining active pixels (item UP) in the semiconductor substrate (item 3), wherein the pixel isolation film (items 11, 11a) includes: an insulating liner (items 7, 7a) on a sidewall of the pixel trench (items 51, 52); and a buried layer (items 9, 9a) filled in an inside of the pixel trench (items 51, 52) on the insulating liner (items 7, 7a), the buried layer (items 9, 9a) including polysilicon containing a fining element at a first concentration (paragraph 59), and wherein the fining element includes oxygen, carbon, or fluorine (paragraph 59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (US 2016/0172391 A1 now US 9,564,463 B2).

	In regards to claim 2, Ihara does not specifically disclose wherein: the fining element includes oxygen, and its concentration is about 5 at% to about 40 at%.
However, the applicant has not established the critical nature of the oxygen concentration to be about 5 at% to about 40 at%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 3, Ihara does not specifically disclose wherein: the fining element includes carbon or fluorine, and its concentration is about 1 at% to about 20 at%.  Examine notes that oxygen is functionally equivalent.
	It would have been obvious to modify the invention to include a fining element that includes carbon or fluorine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claim 5, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein: the pixel isolation film (items 11, 11a) further includes an interface layer (item 23) between the buried layer (items 9, 9a) and the insulating liner (items 7, 7a), and the interface layer (item 23) includes a P-type dopant or an N-type dopant (paragraph 51), but does not specifically disclose includes polysilicon containing a P-type dopant or an N-type dopant.
	It would have been obvious to modify the invention to include polysilicon containing a P-type dopant or an N-type dopant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, Ihara does not specifically disclose wherein the interface layer has a tapered shape in a direction from the second surface of the semiconductor substrate toward the first surface of the semiconductor substrate.

	In regards to claim 7, Ihara does not specifically disclose wherein the buried layer has an average grain size of about 30 nm or less.
However, the applicant has not established the critical nature of the buried layer having an average grain size of about 30 nm or less.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 
	In regards to claim 14, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein: the fining element includes oxygen (paragraph 59), but does not specifically disclose the first concentration is about 5 at% to about 40 at%.

	In regards to claim 15, Ihara does not specifically disclose wherein: the buried layer has an average grain size of about 30 nm or less, and the buried layer has a full width at half maximum of an X-ray diffraction peak by a silicon (111) crystal plane observed in an X-ray diffraction analysis of about 0.4° to about 1.1°.  Examiner notes that procedure/process must be performed in order for this characteristic to be valid.
However, the applicant has not established the critical nature of the buried layer having an average grain size of about 30 nm or less, and the buried layer having a full width at half maximum of an X-ray diffraction peak by a silicon (111) crystal plane observed in an X-ray diffraction analysis of about 0.4° to about 1.1°.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art 
	In regards to claim 17, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein: the pixel isolation film (items 11, 11a) further includes an interface layer (item 23) between the buried layer (items 9, 9a) and the insulating liner (items 7, 7a), and the interface layer (item 23) includes a P-type dopant at a second concentration or an N-type dopant at the second concentration (paragraph 51), but does not specifically disclose polysilicon containing a P-type dopant at a second concentration or an N-type dopant at the second concentration.
	It would have been obvious to modify the invention to include polysilicon containing a P-type dopant at a second concentration or an N-type dopant at the second concentration, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 18, Ihara (Figs. 3, 5, 10-15 and associated text) discloses an image sensor (Fig. 3, 15), comprising: a semiconductor substrate (item 3) including a plurality of active pixels (item UP); and a pixel isolation film (items 11, 11a) between active pixels (item UP) of the plurality of active pixels (item UP) and in a pixel trench (items 51, 52) passing through the semiconductor substrate (item 3), wherein the pixel isolation film (items 11, 11a) includes: an insulating liner(items 7, 7a)  on a sidewall of the pixel trench; and a buried conductive layer (items 9, 9a)  filled in an inside of the pixel trench on the insulating liner (items 7, 7a), the (items 9, 9a) including polysilicon containing a fining element at a first concentration (paragraph 59), and wherein the fining element includes oxygen (paragraph 59), but does not specifically disclose the first concentration is about 5 at% to about 40 at%.
However, the applicant has not established the critical nature of the oxygen concentration to be about 5 at% to about 40 at%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 19, Ihara does not specifically disclose wherein the buried layer has a full width at half maximum of an X-ray diffraction peak by a silicon (111) crystal plane observed in an X-ray diffraction analysis of about 0.4° to about 1.1°.  Examiner notes that procedure/process must be performed in order for this characteristic to be valid.
However, the applicant has not established the critical nature of the buried layer having a full width at half maximum of an X-ray diffraction peak by a silicon (111) crystal plane observed in an X-ray diffraction analysis of about 0.4° to about 1.1°.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range 
	In regards to claim 20, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein no seams or voids are arranged within the buried conductive layer.
Claims 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (US 2016/0172391 A1 now US 9,564,463 B2) in view of Shim et al. (Shim) (US 2012/0098078 A1).
	In regards to claim 6, Ihara does not specifically disclose wherein the interface layer has a tapered shape in a direction from the second surface of the semiconductor substrate toward the first surface of the semiconductor substrate.
	Shim (Figs. 1, 3, 5, 11, 12A, 16A and associated text) discloses pixel trenches/isolating layers (items 122, 322, 522, 922A) having a tapered shape.  Examiner notes that the interface layer could take on the same shape/structure as the trench if so desired.
	It would have been obvious to modify the invention to include an interface layer has a tapered shape in a direction from the second surface of the semiconductor substrate toward the first surface of the semiconductor substrate, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being 
	In regards to claim 10, Ihara (Figs. 3, 5, 10-15 and associated text) discloses wherein: the pixel isolation film (items 11, 11a) is in a pixel trench (items 51, 52) passing through the semiconductor substrate (item 3) from the first surface (item 3a) to the second surface (item 3b) of the semiconductor substrate (item 3), the pixel trench (items 51, 52), but does not specifically disclose a pixel trench having a first width at a same level as the first surface of the semiconductor substrate and a second width that is smaller than the first width at a same level as the second surface.
	Shim (Figs. 1, 3, 5, 11, 12A, 16A and associated text) discloses where a pixel trench/[isolating layers] (items 122, 322, 522, 922A) having a first width (width at front surface) at a same level as the first surface (front surface) of the semiconductor substrate and a second width (width at rear surface) that is smaller than the first width (width at front surface) at a same level as the second surface (rear surface).  
	It would have been obvious to modify the invention to include a pixel trench having a first width at a same level as the first surface of the semiconductor substrate and a second width that is smaller than the first width at a same level as the second surface, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 11, Ihara as modified by Shim does not specifically disclose wherein a ratio of a first height in a direction perpendicular to the first surface with respect to the first width is about 20 to about 100.
However, the applicant has not established the critical nature of a ratio of a first height in a direction perpendicular to the first surface with respect to the first width being about 20 to about 100.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2016/0064430 A1, Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 12, 2021